Title: To James Madison from James Monroe, 26 May 1805
From: Monroe, James
To: Madison, James


Dear Sir
Madrid May 26. 1805.
Captn. Dulton having occasion for money in the UStates with a view to his accomodation I have given him a draft on you for the amt. here, for my expences <per? > for the sum of sixteen hundred sixty dolls. 14. cents.
I send you a letter from the Chevalr. Frere containing some offcl. papers relative to his recall. He is a worthy man a friend of the UStates. He feels some sensibility to the affr. of the present wh. Mr. Adams promised him & if such are made in any case I hope it will be in his. If none are, a polite letter to him stating the fact will doubtless be a satisfactory apology.
If Captn. Dulton returns here we have promised him his expences back<, > as he leaves this altogether to accomodate our govt.
I mentioned from London a case in wh. Ld. Boston interested himself. will you be so good as peruse the enclosed & have done what is desired—another paper enclosed is from Genl. La Fayette—relative to that person some form of <response? > may be proper. It need not be known that it was enclosed to you, and on reflection I think I will not do it.
Such communications as those to the prince of peace & genl. Beurnonville you will consider as publick or private as you think best.
